Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is responsive to communication received 7/31/2020. Claims 21-40 are pending, claims 1-20 were cancelled.

Priority
The present application is a continuation of 15/796959, now US patent 10749855 filed on 10/30/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-7 of U.S. Patent No. 10749855 (‘855) Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Claims 21, 28, 35 of the instant application are taught substantially by claim 1 limitations in the patent ‘855, except claim 1 of ‘855 does not explicitly teach a backend server within EMM system performing the steps, or any other nominal entity receiving the request from the digital assistant to access an application within an EMM.
  However, claims 21-27, 28-29, 35-36 of the instant application and claim 1 of ‘855 recite an EMM system enrolling user devices’ application, the EMM system communicating with the user devices thru a portal. An EMM is known to involve application at the client side (EMM client) communicating with an application at the server side (EMM server). Therefore, it would have been obvious to a skilled artisan to explicitly recite a backend server within the EMM system execute the steps of the claimed method because such is unusually the case and would yield predictable results.
Claims 22, 29 and 36 of the instant application are substantially taught by claim 1 of ‘855.
Claims 23, 30 of the instant application are substantially taught by claim 2 of ‘855.
Claims 24, 31 and 37 of the instant application are substantially taught by claim 3 of ‘855.
Claims 25, 32 and 38 of the instant application are substantially taught by claim 4 of ‘855.
Claims 26, 33 and 39 of the instant application are substantially taught by claim 6 of ‘855.
Claims 27, 34 and 40 of the instant application are substantially taught by claim 7 of ‘855.

Allowable Subject Matter
Regarding claims 21, and substantially 28 and 35, Barton, the closest prior art on the record (US 20170359334, cited in IDS dated 7/31/2020) discloses 
A method for accessing a secured application within an enterprise mobility management ("EMM") system using a digital assistant, comprising (Fig. 3, [0074]: EMM architecture): receiving, at a secured backend server within an EMM system, a request to access a secured application from a digital assistant outside the EMM system ([0192][0193]: send a voice command for accessing a service to system external to the device, the device enrolled in EMM); 
Barton does not explicitly teach but Maddox discloses: determining, by the secured backend server, that first user information received from the digital assistant matches second user information received from a remote application installed on a user device previously enrolled in the EMM system ([0026]: compare voice with stored voiceprints, if they match, allow access to service) ; 
Barton alone or in combination with any other art of the record does not teach sending, from the secured backend server, a notification of the request to the remote application installed on the user device; and in response to the notification, receiving a confirmation at the secured backend server granting the digital assistant access to the secured application from the remote application installed on the user device.  
Therefore, claims 21, 28 and 35 are allowable. Claims 22-27, 29-34, 36-40 depending on claims 21, 28 and 35 respectively are also allowable.


Claims 21-40 are allowable pending the filing of a terminal disclaimer with US 10749855.
Other prior arts:
Kim et al 11217255 disclose operating an intelligent automated assistant to provide extension of digital assistant services are provided. An example method includes, at an electronic device having one or more processors, receiving, from a first user, a first speech input representing a user request. The method further includes obtaining an identity of the first user; and in accordance with the user identity, providing a representation of the user request to at least one of a second electronic device or a third electronic device. The method further includes receiving, based on a determination of whether the second electronic device or the third electronic device, or both, is to provide the response to the first electronic device, the response to the user request from the second electronic device or the third electronic device. The method further includes providing a representation of the response to the first user.
Alvarez Guevara 20160314792  disclose obtaining, by the first user device for a second user of a second user device that is co-located with the first user device, a second speaker model for the second user or a second score that indicates a respective likelihood that the utterance was spoken by the second user, and determining, by the first user device, that the utterance was spoken by the first user using (i) the first speaker model and the second speaker model or (ii) the first speaker model and the second score.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE B THIAW whose telephone number is (571)270-1138. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL G COLIN can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine Thiaw/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        7/29/2022